Title: To James Madison from William Tudor, Jr., 18 May 1808
From: Tudor, William, Jr.
To: Madison, James



Sir,
Ship New Galen at sea May 18th. 1808.

To begin with an apology, is an awkward commencement to a letter, yet I cannot execute my intentions, without assuring you I should be fully sensible of its impertinence at another moment, but at the present interesting crisis when the communication between Europe and the United States, is so much interrupted, the observations of an individual though not placed in a situation to view the whole ground, may possess a comparative value.  Under this impression, being now near our own shore after a favorable passage, I have resolved to prepare this letter to put in the Post Office, on my landing with two packets directed to you, from Mr. Pinckney.
I left London on the 19th. of April, and there are no later papers on board the Ship, than those of that day.  I saw at Deal the Courier of the 20h.  The only article of news it contained, was the arrival of Admiral Duckworth at Plymouth, after having touched at Halifax and the Western Islands, and heard nothing of the Rochefort Squadron.  A letter from an Officer complained a little, of their "inhospitable" treatment of the Chesapeak, in being refused permission to water.  They were ignorant in England, what had become of the French Squadron and various contradictory opinions were formed about its destination.  Two French Frigates had got into a Port in France coming from the West Indies.  They had destroyed nine or ten vessels at sea, among them four or five American ones.
No striking political event, had recently occurred except the events in Spain.  Nothing material had taken place in the North; the English Ships had arrived in the Sound, and the Ice had disappeared, which prevented the meditated invasion of Sweden, by the French and Danes.  The Russians, had progressed a short distance in Finland, and the Swedish advance posts had fallen back towards the main army.  Desperate as the conflict appeared to be, the Swedish Government seemed not to be dismayed, and from some conversation with a member of the Swedish Legation in London, I think they were more sanguine in their hopes of resistance than they had been some time before.  Nine sail of the Line were in the Downs, which were to be joined the next day by two more.  A number of transports were also in readiness to receive about ten thousand men.  Some of the Regiments began to embark on the 20h.  It was supposed they were going to the Baltic, eventually, and that some other enterprize was to be previously attempted.
An order to Commanders of Ships, had appeared in the Courier, a few days before I left London, which was generally considered to be official, though it had not appeared in the Gazette.  I passed an hour with Mr. Pinckney on the evening of the 18h.  He had not then been able to ascertain its authenticity.  Mr. Hammond had denied all knowledge of it, but this was a matter of course.  Such papers if official, are always sent to Doctors Commons.  A person had promised to make inquiry for it there, and if he found it, was to inform Mr. P. that evening, in which case he told me he should send me another letter.  I received none.  If such an order has been issued, it has not a conciliating aspect.  It is quite in the spirit of such Politicians as Cobbet, and seems to be an attempt to degrade the American merchants to a level with the smuglers on the Spanish main.  Their hopes indeed were somewhat sanguine in this respect, as they had received accounts, that some vessells had gone from the Chesapeak with provisions to the West Indies: they affected to think that their Islands would not suffer materially, and that it would be out of the power of the Government of the United States, to counteract the fraud & cupidity of their traders.
The Osage had not arrived in England.  She was expected with much anxiety.  The British Government had received advices by one of their Frigates, of her having gone into L’Orient, more than three weeks before.  Her going first to France, and remaining there so long, excited considerable sensation.  The friends of the Ministry, considered it as a mark of condescension to France, and the friends of America, regretted it, as having an indelicate appearance at so critical a moment.  I think the language held by Mr. Pinckney on the occasion was, that it was quite natural & necessary that the negociation was in its very nature a joint one, and that the first propositions, must be made to France, as she had given the first provocation as alledged by the British Government.  Her delay indeed was unfortunate, but not unnatural, (though I was told the Ministry believed, she was detained by the French Government) because the Emperour was on her arrival at Bayonne, and then went to Madrid, and as nothing is done without him, couriers must go and return, and I think they are eight days in going from Paris to Madrid.  Mr. Pinckney as is natural anxiously expected her.
The present situation of Great Britain is a fearful one.  I think it is no exaggeration to say, it is the most important crisis she has ever known.  At war with every nation of Europe but one; the whole power of the Continent, weilded by a man, who guides it against her directly or indirectly, with an activity, a rancour & skill never surpassed, and a unity of will and design never equalled.  Her sovreign is an obstinate old man, physically, and in too many respects morally blind, with every prospect of a long regency to succeed him.  Such as he is, however, he now governs the kingdom himself.  His ministers are mere servants, who will not push any measure that may be disagreeable to him to an indiscrete length.  The "Reversion Bill" forms an exception, and it seems to have been intended by the King, in giving them such a contemptuous blow, on that occasion, to shew the public, that they are his creatures and not his Councillours.  Indeed I heard from good authority, that at a recent Levee, he went so far with Mr. Percival & Lord Hawkesbury, as in not a very delicate way to menace them, by praising the industry & talents of Lord Grenville.
This subservient Administration resolved on keeping their places, will doubtless be able to do it, however deficient in talents, as long as the King lives.  Lord Eldon is a timid character, and makes a poor Chancellour; Lord Hawkesbury is vox et preterea nihil a voice and nothing else: Mr. Canning’s reputation which was brilliant before, has increased since he has been in office.  His talents are of the right kind for the House of Commons, but he is indiscrete: Mr. Percival has been considered one of the most efficient members of the Administration, but his naiveté, not to call it niasierie foolishness, in one of the debates on the orders in Council, when he reproved one of the opposition; for speaking about the want of Flaxseed, because the Americans would find it out, is worthy of a Politician who will expect to annoy France by preventing the exportation of Jesuit’s Bark.  The rest of the Administration are justly appreciated by every one.  The newspapers from time to time tell about Lord Melville and Lord Wellesley.  But there is no probability of their coming into power at present.  The King does not want them, because he wants no man whose talents might make him restive; and he is secure enough, that they cannot side with the opposition: it is impossible for Lord Melville, and if the Marquis of Wellesley should go over, he can only carry eleven members with him, and in the present state of the house of Commons, this would be a matter of indifference.
The present Ministry are popular, the nation are with the King; the expedition to Copenhagen was justified.  Indeed any desperate act, that seems to remove any danger for the moment, is well received; without considering, how much it may aggravate it hereafter.  The orders in Council, the other prominent measure of this Administration, of which Mr. Percival was the putative Father, till in a late debate, the warmth and personal irritation displayed by Mr. Stephens, authour of ’War in disguise’, made this honour doubtful; has been opposed with all the powers of reason and eloquence, in both houses of Parliament, and most sincerely deprecated by a large majority of the American Merchants: but it has afforded a temporary gratification, to the infatuation of the West India Interest, who by a strange concurrence of circumstances, have most unnaturally become the enemies of the United States.  The popularity of the present administration, is in part derived from contrasting it with the last: and is a striking proof of the superiority, which even imbecillity may possess, when it acts with unity, over brilliant talents that are paralyzed by dissension.  The nation were disgusted with the last administration.  The heterogeneous, discordant coalition, which composed it, though possessed of great individual talents, vast personal, independent of official influence, was so secure of power, and so occupied in nicely ballancing and retainining among the parties that composed it, their relative weight; that they did little else than complain of the exhausted state of the country, institute useless investigations into the causes of it, and contrive abortive, disconnected expeditions.
The West India interest is almost completely ruined, those, who have no resources independent of Colonial possessions, irretrievably so.  The manufacturers are gradually decreasing their number of workmen, and an idea may be formed of the distress of some of those Counties, when at Manchester, where the poor rates were last year at 7/6 in the pound, they calculated, they would this year amount to 10/ .  The labouring people lived on potatoes, and could with difficulty, earn enough in a week, to support their families with this food.  In Ireland they are more distressed, flaxseed dear, though there is not that scarcity, which was at first apprehended; their linen Cloth unsaleable, and the crop of potatoes which was much injured by the frost, inadequate for the supply, and I saw some letters from the North of that country, which lamented the possibility of an American war, as an event, that would plunge them into despair.
The pressure on some parts of the country, and the complicated distress which threatens them, could not be denied, but the petitions which had been presented for peace, were said to have been the instigation of Factions because they could not advance the object, as it was quite evident they could not make a peace at present.  Indeed, I could not find, that any party or any individuals, had any definite expectations on that point, or could at all forsee the events that should bring it about.  One conviction seemed to be universal, that so long as they could maintain their naval superiority, they could wage war successfully against all the world; and that they could maintain that superiority; as long as their resources remained entire.  The attention of every one was therefore turned to this subject, and calculations made how far their revenue would be injured by the Continental restrictions, and by a small party how far they could maintain themselves independent of Commerce entirely.  The Ministry had boldly at least, acted upon the idea, that their own resources were so much greater than those of their enemy, that in this war of privations, he must first succumb, and with corresponding measures of violence and injustice, they have come to an issue on this question.  This policy was vehemently opposed by the opposition, as betraying equal ignorance of the present state of Europe, and of human nature.  Their funds have long maintained themselves at a high rate, and, have been gradually rising; this is attributed to three causes; the regular weekly absorption; by the sinking fund, the smallness of the loan that would be wanted, and the investiture of considerable sums that could not be employed in Commerce.
The largest and best part of the English nation strongly deprecate a war with America.  Still in a certain portion of the community, there is a spirit of blind animosity against us, and this party which would be otherwise contemptible, have a large part of the Navy, and their connections with them, through hopes of plunder; and a considerably part of the West India Interest, who must blame us for their misfortunes.  I think however the question of the Colonial trade will not hereafter form an obstacle; because their true interest in that question, comes to be understood, which has been not a little assisted by the excellent work of Mr. Baring.  I do not think the Ministry are convinced, but I do not think they would act against the public conviction on this point; they have a morbid enmity towards us, and their knowledge of our politics is formed from the opinions of their agents in our country, rendered still more weighty and accurate, by occasional advice from refugees in their own.  Their professions do not correspond well with their actions, for the former, except a little occasional flippancy from some of the subordinate members, were of the most friendly kind.  I heard the Lord Chancellour, in one of the debates on the orders in Council, say in answer to something from the opposition; "That he was no enemy to the prosperity of America, that he was a friend to the prosperity of America, and that every Englishman who was not, was an enemy to the prosperity of his own country".  But Mr. Baring’s book has rendered great service, because it has convinced the Opposition, and I believe they were as much in want of it as the present Ministry; for most certainly had Lord Grenville said when in power, half what I have heard him say in opposition, the dispute would have been long since adjusted.
I attended all the debates in the house of Lords, on the subject of the Orders in Council.  They were discussed with great animation and energy, by the opposition, who it is true had all the weight of argument, as well as talent, on their side, and who were only ed to, to use the Language of Lord Grenville  miserable tu quoque you, too".  The Opposition having by Surprize, obtained a  for the production of papers, which were afterwards refused to be printed, the only documents produced to shew the encreased severity of the French in executing their decree, were two anonymous publications from newspapers; Just before Parliament adjourned, Lord Grenville gave notice, that he should propose after the recess, a motion to address His Majesty to revoke them.
With respect to the question about seamen, if they go to war on the point of taking their own seamen, I believe however great the calamity, that almost every individual in the nation would be with them.  This question has been so much distorted, its consequences to them so much exaggerated, and at length considered of such vital importance, that amid their present danger, they seem incapable of reasoning on the subject.  I have never found a man, however moderate or friendly in other respects, who would concede the possibility of abandoning their claim to take their seamen, wherever they could find them, except on board Ships of war.
The policy, the resources of the United States, and the views of the different parties they contain, are little studied, and very little understood in Great Britain.  The public journals, the greater part of which are inimical to us, generally disseminate false or partial statements, and contribute much to the ignorance and mistaken notions of the public.  Among these, Cobbet is distinguished by the virulence, the falsehood, and the wide circulation of his abusive columns.  He is read with avidity, because he unites to considerable sagacity, the most unqualified audacity.  As a politician he is despised by all parties, but read by all, as the malevolence of each may be occasionally gratified by malignant insinuations, and violent abuse of their opponents.  Unfortunately the only point, on which his opinion has any weight, is on the relations between the United States and Great Britain.  His atrocious abuse, and outrageous misrepresentations of us, have an influence even on well disposed men, because they say, "he has been in the country", "he knows them"; and though they might reasonably doubt him on this ground, whom they do not trust on any other; yet there is this apology for them, that they know too little of our country, to be able to examine his statements, and they can hardly think it is in human nature, to mislead with so much grossness, willfulness, and pertinacity.
He and others with similar views, have been considerably assisted by some of the transactions of Congress.  They have laid much emphasis on the violent language, and the luke warm actions of some of the members of that body and have inculcated with considerable effect, the doctrine, that not much was to be feared from a nation that talked so loud, and did so little, and they have looked with something like contempt on the slender appropriations, and diminutive preparations, that have been made at a crisis of so much danger; particularly, when even these are cavilled at, as too great, or opposed, as altogether unnecessary.
The Embargo produced an excellent effect, and was I believe universally considered to be a measure of great wisdom & vigour.  I never heard an American, or an englishman of any party, who did not so consider it.
Notwithstanding the common cry that we could not do without the products of their Forges and Looms, they had instituted an inquiry in the House of Commons, about the present state of manufactures in the United States, from which they gained little information.  I told Mr. Baring, I would venture to Prophecy, that if a rupture between the two Countries unluckily ensued, that as the first war had rendered us independent in our Government, the second would make us so in our manufactures, an event which would gradually and imperceptibly take place in a state of peace, but which no class of politicians in the United States wished to see accelerated by unnatural means.
From the Continent there was very little information, except the meagre accounts in the French newspapers.  Individuals appeared to be afraid to write.  I saw one letter which was at Doctor’s Commons among the papers of a captured Ship, in which the writer stigmatizes the denationalizing decree, as the act of a pirate; and mentions a ship belonging to Boston, that after being warned by a British Frigate, still ran for the coast of France; being chased by a British vessell of war, she took shelter under the French batteries, which fired upon her.  They afterwards came down, plundered and took possession of the vessell; turned out the Captain & people, who were obliged to beg their way to Nantz.  By the accounts received in England, the crews of all the captured vessells had been similarly treated.
The news of the revolution in Spain, had just reached London, and the first accounts were veiled in that obscurity, which usually envelope the combined movements of ambition & treachery, in their incipient state.  It was presumed that some of the Provinces would be annexed to the French Empire, and the remainder retaining the name of the Spanish Monarchy, be governed by some member of the Buonaparte family.  It is difficult by the statements given, to ascertain how far this revolution, is connected with the previous plot that implicated the Prince of Asturias.  It was said the Prince of Peace, had attempted to persuade the King to take refuge on board the Fleet at Cadiz, and that the Prince of Asturias interfered to prevent it.  The Prince of Peace had resigned his employments, and was probably to be made the victim, after having been long the Dupe of the French Government.  The removal of an imbecile family from a Throne, would hardly form a subject of regret, and a revolution in Spain, that would ameliorate the condition of that Country, would be considered a fortunate event, if it did not contribute to augment the already Colossal power of France.  To us it becomes extremely interesting, if the ambition of the French Emperour, could be merged in the possession of the rich Provinces of South America; and thus diverted from designs upon us, which have been attributed to him.  If such designs exist, it would form a lucky diversion.  If these fine countries, should seize this opportunity to attain Independence, and rid themselves from the trammels of transatlantic domination, it would be an event of vast magnitude to us.  That they will do this, if previous measures on the part of the French Government, have not been effectually taken to prevent it, seems not improbable, for the Spaniards in South America, hate the French even more than they do in Spain. But this subject if I were able to discuss it, could not be compressed into the bounds of a letter.  I have already intruded much longer on your patience than I at first intended; and I shall only add, that I have sought to describe the state of things according to my impressions, and not to present a flattering picture.
I trust you will excuse the liberty I have taken, and I beg you to believe that I am with sentiments of great consideration & respect Your Mo hble Servt.

William Tudor jun.


P.S.  We were boarded by a British letter of Marque a few days since, that left Barbadoes about the 20h. of April.  At that time only two American vessells were at that Island, and they had been there a long time.  Provisions of all kinds, were very high, and Flour not to had at any price.

